DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 7-14, 17-21, 23-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia et al. (US 10,484,106) in view of Martikkala et al. (US 8,045,926).
Regarding claim 1, Garcia et al. (Figures 1A-1B and 3A-3B) disclose an apparatus included in a communications system, the apparatus comprising: a transmit section including a first baseband section (not shown in Figure 1A, but either inherently or obviously includes a baseband section in order to provide a baseband signal for generating a signal 107) and a first radio frequency (RF) section, wherein the transmit section is configured to receive a calibration signal (TX signal 107), the first RF section is configured to generate a RF calibration signal based on modulating the calibration signal, wherein the calibration signal comprises an orthogonal code based signal; and a receive section (109-1 to 109-N, and Steps 117-121) configured to receive the RF calibration signal over-the-air, wherein the receive section includes a second RF section (Step 117) and a calibration section (Steps 119 and 121), wherein the second RF section is configured to generate a received calibration signal based on the RF calibration signal; wherein: the received calibration signal and a reference signal (the values expected from an ideal phased array, Step 119) associated with the RF calibration signal comprise inputs to the calibration section; and the calibration section is configured to determine one or more of gain, baseband delay, or RF delay compensation values, based on the inputs, to calibrate the transmit section (Step 121) (column 3, line 16 - column 4, line 5; and column 4, lines 29-54). Garcia et al. do not explicitly disclose wherein the RF calibration signal based on modulating the calibration signal, wherein the calibration signal comprises an orthogonal code based signal. However, Martikkala et al. disclose an apparatus for calibrating antenna array in communication systems with an RF calibration signal based on modulating a calibration signal (column 16, line 59 – column 17, line 8), wherein the calibration signal comprises an orthogonal code based signal (column 7, lines 40-57; "In case of an exemplary CDMA system, signals may be separated by use of dedicated code channels"). Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to adapt the modulation and orthogonal code based signal of Martikkala et al. to the apparatus of Garcia et al. for modulating the RF signal and calibrating the antenna in CDMA system.
Regarding claim 2, Garcia et al. and Martikkala et al. disclose the apparatus of claim 1 above. In addition, Garcia et al. further disclose a waveform generator electrically coupled to the transmit section and configured to generate and provide the calibration signal to the transmit section (column 3, lines 16-41) and to the receive section (column 3, lines 42-47), if the calibration signal is to be provided to the receive section (column 3, line 48 — column 4, line 5).
Regarding claim 3, Garcia et al. and Martikkala et al. disclose the apparatus of claim 1 above. In addition, Martikkala et al. disclose wherein the calibration signal comprises an orthogonal or code division multiple access (CDMA) signal (column 7, lines 40-57; "In case of an exemplary CDMA system, signals may be separated by use of dedicated code channels").
Regarding claim 4, Garcia et al. (figures 1A and 3A) further disclose a first antenna (103-1 to 103-m) electrically coupled to the transmit section and configured to transmit the RF calibration signal; and a second antenna (109-1 to 109-N) electrically coupled to the receive section and configured to receive the RF calibration signal, wherein calibration of the transmit section comprises one or more of gain, baseband delay, or RF delay offsets caused by one or both of the transmit section or the first antenna (column 3, line 42 - column 4, line 5).
Regarding claim 5, Garcia et al. (figures 1A and 3A) disclose wherein the first and second antennas are included in a phased array antenna (column 3, lines 7-15 and column 3, line 48 — column 4, line 5).
Regarding claim 7, Martikkala et al. disclose wherein the output of the first baseband section associated with the RF calibration signal comprises the calibration signal or a combination of the calibration signal and an encoded data signal, wherein a data signal comprises a regular signal to be transmitted by the transmit section, and wherein the first baseband section is configured to encode the data signal to generate the encoded data signal and combine the encoded data signal with the calibration signal (column 16, lines 13-22; “the baseband processing unit (BPU) comprises a calibration computation block (CCP) which generates signals to be used for a calibration measurement procedure, makes the measurements and computes and stores the required correction values. The baseband processing unit BPU further comprises a correction block CB which is used for applying correction values to the baseband transmit signals or transmit weights, to the baseband receive signals or to both the baseband transmit signals and baseband receive signals so as to achieve a desired net correction.”).
Regarding claim 8, Garcia et al. disclose wherein the calibration section is configured to determine correlations based on the received calibration signal and one of the calibration signal or the output of the first baseband section associated with the RF calibration signal, wherein the calibration section is configured to determine initial gain and delay values based on the correlations, and wherein the calibration section is configured to determine a difference value based on the initial gain and delay values (column 6, lines 27-40; “updating phase and gain settings for the array of antenna elements to correct the mismatch”).
Regarding claim 9, Garcia et al. and Martikkala et al. obviously disclose wherein if the difference value is within a pre- set value, then the initial gain and delay values comprise the one or more gain, baseband delay, or RF delay compensation values (see Garcia, column 6, lines 27-40; “updating phase and gain settings for the array of antenna elements to correct the mismatch”; and Martikkala et al., column 13, lines 34-39, “phase adjustment are only made if certain threshold value are exceeded”).
Regarding claim 10, Garcia et al. and Martikkala et al. obviously disclose wherein if the difference value is greater than a pre-set value, then the calibration section is configured to iterate to determine new gain and delay values based on the initial gain and delay values, and wherein the calibration section is configured to determine a new difference value based on the new gain and delay
values (see Garcia, column 6, lines 27-40; “updating phase and gain settings for the array of antenna elements to correct the mismatch”; and Martikkala et al., column 13, lines 34-39, “phase adjustment are only made if certain threshold value are exceeded”).
Regarding claim 11, Garcia et al. and Martikkala et al. obviously disclose wherein if the new difference value is within the pre-set value, then the new gain and delay values comprise the one or more gain, baseband delay, or RF delay compensation values (see Garcia, column 6, lines 27-40; “updating phase and gain settings for the array of antenna elements to correct the mismatch”; and Martikkala et al. , column 13, lines 34-39, “phase adjustment are only made if certain threshold value are exceeded”).
Regarding claim 12, Garcia et al. and Martikkala et al. obviously disclose wherein if the new difference value is greater than the pre-set value, then the calibration section is configured to iterate to determine another new gain and delay values based on the new gain and delay values, and wherein the calibration section is configured to determine an another new difference value based on the another new gain and delay values (see Garcia, column 6, lines 27-40; “updating phase and gain settings for the array of antenna elements to correct the mismatch”; and Martikkala et al. , column 13, lines 34-39, “phase adjustment are only made if certain threshold value are exceeded”).
Regarding claims 13 and 14, Martikkala et al. disclose wherein the transmit section comprises a first transmit section, and further comprising: a second transmit section including a second baseband section and a third RF section, wherein the second transmit section is configured to receive a second calibration signal, the second RF section is configured to generate a second RF calibration signal based on the second calibration signal, and the second RF calibration signal is void of encoding by the second baseband section, and wherein the second calibration signal differs from the calibration signal in at least orthogonality, wherein the first and second transmit sections simultaneously transmits the respective RF calibration signal and the second RF calibration signal, wherein the receive section is configured to
receive the second RF calibration signal over-the-air, wherein the receive section is configured to generate a received second calibration signal based on the second RF calibration signal; wherein the received second calibration signal and one or both of the second calibration signal or an output of the second baseband section associated with the second RF calibration signal comprise second inputs to the calibration section, and wherein the calibration section is configured to determine one or more of second gain, baseband delay, or and RF delay compensation values, based on the second inputs, to calibrate the second transmit section (see page 15, lines 4-23; page 20, lines 1-22; and figure 6: "a block diagram of a multi-transceiver system with three individually operated transceiver modules TRXM1', TRXM2' and TRXM3 ' to be used in a second application scenario for measuring amplitude, timing and phase offsets between an RF signal forwarded via an antenna loop AL12 from the Tx signal processing chain DLCH1 and Tx/Rx antenna Anti of a first transceiver module TRXM1 ' over the Tx/Rx antenna Ant2 and Tx signal processing chain DLCH2 of a second transceiver module TRXM2' to a signal measurement and adjustment block SMAB2 integrated into the Tx signal processing chain DLCH2 of the second transceiver module TRXM2' and the Tx baseband signal received from common baseband processing unit. Furthermore, timing offsets are measured between the RF signal forwarded via another antenna loop AF32 from the Tx signal processing chain DFCH3 and Tx/Rx antenna Ant3 of a third transceiver module TRXM3' over the Tx/Rx antenna Ant2 and Tx signal processing chain DFCH2 of the second transceiver module TRXM2' to the signal measurement and adjustment block SMAB2 located in the Tx signal processing chain DFCH2 of the second transceiver module TRXM2' and the Tx baseband signal received from the common baseband processing unit").
Regarding claim 17, Martikkala et al. disclose wherein the transmit section includes one or more 1Q gain and phase compensators and time delay filters, and wherein the one or more IQ gain and phase compensators is configured in accordance with the gain and RF delay compensation values and the one or more time delay filters is configured in accordance with the baseband delay compensation value to
pre-compensate for gain and delay offsets associated with one or both of the transmit section or antenna electrically coupled to the transmit section (see column 16, lines 13-22; column 16, line 39 - column 17, line 8; and figure 2: "This exemplary device can be used in the scope of single-carrier or multi-carrier modulation systems"; and "The baseband processing unit BPU further comprises a correction block CB which is used for applying correction values to the baseband transmit signals").
	Regarding claim 18, Garcia et al. and Martikkala et al. disclose the apparatus of claim1 above. In addition, Garcia et al. disclose wherein the reference signal comprises an output of the first baseband section (reference signal being the values expected from an ideal phased array which related to TX signal 107 generated from the baseband section; see column 3, line 48 – column 4, line 5).
	Regarding claim 19, Garcia et al. disclose wherein the reference signal (the values expected from an ideal phased array of the calibration signal) comprises the calibration signal (column 3, line 41 -column 4, line 5).
	Regarding claim 20, Garcia et al. (figures 1A-1B, and 3A-3B) disclose an apparatus included in a communications system, the apparatus comprising: a transmit section including a first baseband section (not shown in Figure 1A, but either inherently or obviously includes a baseband section in order to provide a baseband signal for generating a signal 107) and a first radio frequency (RF) section, wherein the transmit section is configured to receive a calibration signal (TX signal 107), the first RF section is configured to generate a RF calibration signal based on the calibration signal, and a receive section (109-1 to 109- N) configured to receive the RF calibration signal over-the-air, wherein the receive section includes a second RF section (Step 117) and a calibration section (Steps 119-121), wherein the second RF section is configured to generate a received calibration signal based on the RF calibration signal, 
wherein a reference signal (the values expected from an ideal phased array, Step 119) associated with the calibration signal and the received calibration signal comprise inputs to the calibration section, and wherein the calibration section is configured to determine one or more of gain, baseband delay, or RF delay compensation values, based on the inputs, to calibrate the receiver section (column 3, line 16 - column 4, line 5; and column 4, lines 29-54). Garcia et al. do not explicitly disclose wherein the RF calibration signal based on modulating the calibration signal, wherein the calibration signal comprises an orthogonal code based signal. However, Martikkala et al. disclose an apparatus for calibrating antenna array in communication systems with an RF calibration signal based on modulating a calibration signal (column 16, line 59 – column 17, line 8), wherein the calibration signal comprises an orthogonal code based signal (column 7, lines 40-57; "In case of an exemplary CDMA system, signals may be separated by use of dedicated code channels"). Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to adapt the modulation and orthogonal code based signal of Martikkala et al. to the apparatus of Garcia et al. for modulating the RF signal and calibrating the antenna in CDMA system. 
Regarding claim 21, Garcia et al. (Figures 1A-1B and 3A-3B) disclose a first antenna (103-1 to 103-m) electrically coupled to the transmit section and configured to transmit the RF calibration signal; and a second antenna (109-1 to 109-N) electrically coupled to the receive section and configured to receive the RF calibration signal, wherein calibration of the receive section comprises one or more of gain, baseband delay, or RF delay offsets caused by one or both of the receive section or the second antenna.
	Regarding claim 23, Martikkala et al. disclose wherein the calibration signal comprises an orthogonal or code division multiple access (CDMA) signal (column 7, lines 40-57; "In case of an exemplary CDMA system, signals may be separated by use of dedicated code channels").
Regarding claim 24, Martikkala et al. disclose wherein the receive section includes one or more IQ gain and phase compensators and time delay filters, and wherein the one or more IQ gain and phase compensators is configured in accordance with the gain and RF delay compensation values and the one or more time delay filters is configured in accordance with the baseband delay compensation value to post-compensate for gain and delay offsets associated with one or both of the receive section or antenna electrically coupled to the receive section (see column 16, lines 13-22; column 16, line 39 - column 17, line 8; and Figure 2: "This exemplary device can be used in the scope of single-carrier or multi-carrier modulation systems"; and "The baseband processing unit BPU further comprises a correction block CB which is used for applying correction values to the baseband transmit signals").
Regarding claim 25, Garcia et al. and Martikkala et al. disclose the apparatus of claim 20 above. In addition, Martikkala et al. disclose wherein the second RF section includes a down converter and a low noise amplifier (LNA) (column 17, lines 9-31), and the first RF section includes an up converter and a RF attenuator (column 19, lines 10-33).
Regarding claim 26, Garcia et al. disclose wherein a phase accuracy associated with one or both of the receive section or antenna electrically coupled to the receive section with application of the RF delay compensation value is in a range of a sub-picosecond (see column 5, lines 53-67; and column 6, lines 27-40: “updating phase and gain settings for the array of antenna elements to correct the mismatch”).
Regarding claim 27, Garcia et al. inherently disclose a waveform generator configured to generate and provide the calibration signal to the transmit section (in order to generate the signal 107; see column 3, line 48 - column 4, line 5).
Regarding claim 28, Garcia et al. disclose wherein the reference signal (the values expected from an ideal phased array of the calibration signal) comprises the calibration signal (column 3, line 41 -column 4, line 5).
Regarding claim 30, Garcia et al. disclose wherein determination of the one or more gain, baseband delay, or RF delay compensation values comprises iteratively estimating gain, baseband delay, and RF delay values that correspond to a minimization of an error factor between a calibration signal representation and a received calibration signal representation having estimated gain, baseband delay, and RF delay values of a current iteration (see column 5, lines 53-67; and column 6, lines 27-40: “updating phase and gain settings for the array of antenna elements to correct the mismatch”).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia et al. in view of Martikkala et al. and further in view of Mow et al. (US 9,673,916).
Regarding claim 15, Garcia et al. and Martikkala et al. disclose the apparatus of claim 1 above. Garcia et al. and Martikkala et al. do not explicitly disclose wherein the transmit section and the receive section are included in a same integrated circuit (IC) chip. However, Mow et al. (figure 7) disclose an apparatus with over-the-air self-testing includes phase array antenna wherein a transmit section and a receive section are included in a same IC chip (column 10, lines 4-19). Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to adapt the IC of Mow et al. to the apparatus of Garcia et al. and Martikkala et al. for reducing size and weight of the apparatus for compact design.
Regarding claim 16, Garcia et al. and Martikkala et al. disclose the apparatus of claim 1 above. Garcia et al. and Martikkala et al. do not explicitly disclose wherein the transmit section is included in a first integrated circuit (IC) chip and the receive section is included in a second IC chip different from the first IC chip. However, Mow et al. (figure 7) disclose an apparatus with over-the-air self-testing includes phase array antenna wherein a transmit section is included in a first integrated circuit (IC) chip and the receive section is included in a second IC chip different from the first IC chip (column 10, lines 4- 19). Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to adapt the IC(s) of Mow et al. to the apparatus of Garcia et al. and Martikkala et al. for reducing size and weight of the apparatus for compact design.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21, 23-28 and 30-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-17 and 19- 31 of U.S. Patent No. 11,362,742. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-21, 23-28 and 30-38 of the present application are either anticipated or being obvious over claims 1-6, 8-17 and 19- 31 of U.S. Patent No. 11,362,742.
	Regarding claim 1 of the present application, claim 1 of U.S. Patent No. 11,362,742 anticipates all the claimed limitations including an apparatus included in a communications system, the apparatus comprising: a transmit section including a first baseband section and a first radio frequency (RF) section, wherein the transmit section is configured to receive a calibration signal, the first RF section is configured to generate a RF calibration signal based on modulating the calibration signal, wherein the calibration signal comprises an orthogonal code based signal; and a receive section configured to receive the RF calibration signal over-the-air, wherein the receive section includes a second RF section and a calibration section, wherein the second RF section is configured to generate a received calibration signal based on the RF calibration signal; wherein: the received calibration signal and a reference signal (output of the first baseband section associated with the RF calibration signal) associated with the RF calibration signal comprise inputs to the calibration section; and the calibration section is configured to determine one or more of gain, baseband delay, or RF delay compensation values, based on the inputs, to calibrate the transmit section.
Regarding claim 2 of the present application, claim 2 of U.S. Patent No. 11,362,742 anticipates all the claimed limitations including a waveform generator electrically coupled to the transmit section and configured to generate and provide the calibration signal to the transmit section.
	Regarding claim 3 of the present application, claim 3 of U.S. Patent No. 11,362,742 anticipates all the claimed limitations including wherein the calibration signal comprises a code division multiple access (CDMA) signal.
	Regarding claim 4 of the present application, claim 4 of U.S. Patent No. 11,362,742 anticipates all the claimed limitations including a first antenna electrically coupled to the transmit section and configured to transmit the RF calibration signal; and a second antenna electrically coupled to the receive section and configured to receive the RF calibration signal, wherein calibration of the transmit section comprises one or more of gain, baseband delay, or RF delay offsets caused by one or both of the transmit section or the first antenna.
	Regarding claim 5 of the present application, claim 5 of U.S. Patent No. 11,362,742 anticipates all the claimed limitations including wherein the first and second antennas are included in a phased array antenna.
	Regarding claim 6 of the present application, claims 1 and 4 of U.S. Patent No. 11,362,742 anticipate all the claimed limitations including wherein the second antenna is switchable between receiving the RF calibration signal and receiving an encoded data signal wherein the RF calibration signal is void of encoding by the first baseband section.
	Regarding claim 7 of the present application, claim 6 of U.S. Patent No. 11,362,742 anticipates all the claimed limitations including wherein the reference signal associated with the RF calibration signal comprises a combination of the calibration signal and an encoded data signal, wherein a data signal comprises a regular signal to be transmitted by the transmit section, and wherein the first baseband section is configured to encode the data signal to generate the encoded data signal and combine the encoded data signal with the calibration signal.
	Regarding claim 8 of the present application, claim 8 of U.S. Patent No. 11,362,742 anticipates all the claimed limitations including wherein the calibration section is configured to determine correlations based on the received calibration signal and one of the calibration signal or an output of the first baseband section associated with the RF calibration signal, wherein the calibration section is configured to determine initial gain and delay values based on the correlations, and wherein the calibration section is configured to determine a difference value based on the initial gain and delay values.
Regarding claim 9 of the present application, claim 9 of U.S. Patent No. 11,362,742 anticipates all the claimed limitations including wherein if the difference value is within a pre-set value, then the initial gain and delay values comprise the one or more gain, baseband delay, or RF delay compensation values.
Regarding claim 10 of the present application, claim 10 of U.S. Patent No. 11,362,742 anticipates all the claimed limitations including wherein if the difference value is greater than a pre-set value, then the calibration section is configured to iterate to determine new gain and delay values based on the initial gain and delay values, and wherein the calibration section is configured to determine a new difference value based on the new gain and delay values.
Regarding claim 11 of the present application, claim 11 of U.S. Patent No. 11,362,742 anticipates all the claimed limitations including wherein if the new difference value is within the pre-set value, then the new gain and delay values comprise the one or more gain, baseband delay, or RF delay compensation values.
	Regarding claim 12 of the present application, claim 12 of U.S. Patent No. 11,362,742 anticipates all the claimed limitations including wherein if the new difference value is greater than the pre-set value, then the calibration section is configured to iterate to determine another new gain and delay values based on the new gain and delay values, and wherein the calibration section is configured to determine another new difference value based on the another new gain and delay values.
	Regarding claim 13 of the present application, claim 13 of U.S. Patent No. 11,362,742 anticipates all the claimed limitations including wherein the transmit section comprises a first transmit section, and further comprising: a second transmit section including a second baseband section and a third RF section, wherein the second transmit section is configured to receive a second calibration signal, and the second RF section is configured to generate a second RF calibration signal based on the second calibration signal, and wherein: the second calibration signal differs from the calibration signal in at least orthogonality; the first and second transmit sections simultaneously transmit the respective RF calibration signal and the second RF calibration signal; and the receive section is configured to receive the second RF calibration signal over-the-air simultaneously with receiving the RF calibration signal, wherein the receive section is configured to generate a received second calibration signal based on the second RF calibration signal.
	Regarding claim 14 of the present application, claim 14 of U.S. Patent No. 11,362,742 anticipates all the claimed limitations including wherein the received second calibration signal and a second reference signal associated with the second RF calibration signal comprise second inputs to the calibration section, and wherein the calibration section is configured to determine one or more of second gain, baseband delay, or RF delay compensation values, based on the second inputs, to calibrate the second transmit section.
Regarding claim 15 of the present application, claim 15 of U.S. Patent No. 11,362,742 anticipates all the claimed limitations including wherein the transmit section and the receive section are included in a same integrated circuit (IC) chip.
Regarding claim 16 of the present application, claim 16 of U.S. Patent No. 11,362,742 anticipates all the claimed limitations including wherein the transmit section is included in a first integrated circuit (IC) chip and the receive section is included in a second IC chip different from the first IC chip.
	Regarding claim 17 of the present application, claim 17 of U.S. Patent No. 11,362,742 anticipates all the claimed limitations including wherein the transmit section includes one or more IQ gain and phase compensators and one or more time delay filters, and wherein the one or more IQ gain and phase compensators is configured in accordance with the gain and RF delay compensation values and the one or more time delay filters is configured in accordance with the baseband delay compensation value to pre- compensate for gain and delay offsets associated with one or both of the transmit section or antenna electrically coupled to the transmit section.
	Regarding claim 18 of the present application, claim 1 of U.S. Patent No. 11,362,742 anticipates all the claimed limitations including wherein the reference signal comprises an output of the first baseband section.
	Regarding claim 19 of the present application, claim 1 of U.S. Patent No. 11,362,742 anticipates all the claimed limitations including wherein the reference signal comprises the calibration signal (output of the first baseband section associated with the RF calibration signal).
	Regarding claim 20 of the present application, claim 19 of U.S. Patent No. 11,362,742 anticipates all the claimed limitations including apparatus included in a communications system, the apparatus comprising: a transmit section including a first radio frequency (RF) section and a calibration section, wherein the transmit section is configured to receive a calibration signal, the first RF section is configured to generate a RF calibration signal based on modulating the calibration signal, and wherein the calibration signal comprises an orthogonal code based signal; and a receive section configured to receive the RF calibration signal over-the-air, wherein the receive section includes a second RF section, wherein the second RF section is configured to generate a received calibration signal based on the RF calibration signal, wherein a reference signal associated with the calibration signal (the calibration signal) and the received calibration signal comprise inputs to the calibration section, and wherein the calibration section is configured to determine one or more of gain, baseband delay, or RF delay compensation values, based on the inputs, to calibrate the receive section.
	Regarding claim 21 of the present application, claim 19 of U.S. Patent No. 11,362,742 either anticipates or obviously includes all the claimed limitations including a first antenna (in order for the transmit section to transmit signal) electrically coupled to the transmit section and configured to transmit the RF calibration signal; and a second antenna (in order for the receive section to receive signal) electrically coupled to the receive section and configured to receive the RF calibration signal, wherein calibration of the receive section comprises one or more of gain, baseband delay, or RF delay offsets caused by one or both of the receive section or the second antenna.
Regarding claim 23 of the present application, claim 20 of U.S. Patent No. 11,362,742 anticipates all the claimed limitations including wherein the calibration signal comprises a code division multiple access (CDMA) signal.
Regarding claim 24 of the present application, claim 21 of U.S. Patent No. 11,362,742 either anticipates or obviously includes all the claimed limitations including wherein the receive section includes one or more IQ gain and phase compensators and time delay filters, and wherein the one or more IQ gain and phase compensators is configured in accordance with the gain and RF delay compensation values and the one or more time delay filters is configured in accordance with the baseband delay compensation value to post-compensate for gain and delay offsets associated with one or both of the receive section or antenna electrically coupled to the receive section.
Regarding claim 25 of the present application, claim 22 of U.S. Patent No. 11,362,742 anticipates all the claimed limitations including wherein the second RF section includes a down converter and a low noise amplifier (LNA), and the first RF section includes an up converter and a RF attenuator.
	Regarding claim 26 of the present application, claim 23 of U.S. Patent No. 11,362,742 anticipates all the claimed limitations including wherein a phase accuracy associated with one or both of the receive section or antenna electrically coupled to the receive section with application of the RF delay compensation values is in a range of a sub- picosecond.
	Regarding claim 27 of the present application, claim 24 of U.S. Patent No. 11,362,742 anticipates all the claimed limitations including a waveform generator configured to generate and provide the calibration signal to the transmit section.
Regarding claim 28 of the present application, claims 19 and 24 of U.S. Patent No. 11,362,742 anticipate all the claimed limitations including wherein the reference signal comprises the calibration signal.
Regarding claim 30 of the present application, claim 25 of U.S. Patent No. 11,362,742 anticipates all the claimed limitations including wherein determination of the one or more of gain, baseband delay, or RF delay compensation values comprises iteratively estimating gain, baseband delay, and RF delay values that correspond to a minimization of an error factor between a calibration signal representation and a received calibration signal representation having estimated gain, baseband delay, and RF delay values of a current iteration.
	Regarding claim 31 of the present application, claims 26-28 of U.S. Patent No. 11,362,742 anticipate all the claimed limitations including an apparatus included in a communications system, the apparatus comprising: a first transmit section (a transmit section) including a first baseband section and a first radio frequency (RF) section, wherein the first transmit section is configured to receive a first calibration signal, the first RF section is configured to generate a first RF calibration signal based on modulating the first calibration signal, and wherein the first calibration signal comprises an orthogonal code based signal; a second transmit section including a second baseband section and a second RF section (a third RF section), wherein the second transmit section is configured to receive a second calibration signal, the second RF section is configured to generate a second RF calibration signal based on modulating the second calibration signal, and the second calibration signal comprises an orthogonal code based signal; and a receive section configured to receive the first RF calibration signal and the second RF calibration signal over-the-air, wherein the receive section includes a third RF section and a calibration section, wherein the second RF section is configured to generate a first received calibration signal based on the RF calibration signal and a second received calibration signal based on the second RF calibration signal; wherein: the first received calibration signal, the second received calibration signal, a first reference signal associated with the first calibration signal, and a second reference signal associated with the second calibration signal comprise inputs to the calibration section; the calibration section is configured to determine one or more of gain, baseband delay, or RF delay compensation values, based on the first received calibration signal and the first reference signal, to calibrate the first transmit section; and the calibration section is configured to determine one or more of gain, baseband delay, or RF delay compensation values, based on the second received calibration signal and the second reference signal, to calibrate the second transmit section.
Regarding claim 32 of the present application, claims 26-28 of U.S. Patent No. 11,362,742 anticipate all the claimed limitations including a waveform generator electrically coupled to the first transmit section and configured to generate and provide the first calibration signal to the first transmit section.
Regarding claim 33 of the present application, claims 26-28 of U.S. Patent No. 11,362,742 anticipate all the claimed limitations including wherein the first reference signal comprises the first calibration signal and the waveform generator is configured to provide the first calibration signal to the calibration section.
	Regarding claim 34 of the present application, claim 29 of U.S. Patent No. 11,362,742 anticipates all the claimed limitations including wherein the second reference signal comprises the second calibration signal and the waveform generator is configured to generate and provide the second calibration signal to the calibration section.
Regarding claim 35 of the present application, claim 30 of U.S. Patent No. 11,362,742 anticipates all the claimed limitations including a second waveform generator electrically coupled to the second transmit section, wherein the second waveform generator is configured to generate and provide the second calibration signal.
Regarding claim 36 of the present application, claim 30 of U.S. Patent No. 11,362,742 anticipates all the claimed limitations including wherein the second reference signal comprises the second calibration signal and the second waveform generator is configured to provide the second calibration signal to the calibration section.
	Regarding claim 37 of the present application, claim 31 of U.S. Patent No. 11,362,742 anticipates all the claimed limitations including wherein a first IC chip comprises the waveform generator, the first transmit section, and the receive section and a second IC chip, different from the first IC chip, comprises the second waveform generator and the second transmit section.
Regarding claim 38 of the present application, claims 26-28 and 13 of U.S. Patent No. 11,362,742 anticipate all the claimed limitations including wherein the first RF section and the second RF section are configured to simultaneously transmit the first RF calibration signal and the second RF calibration signal.

Allowable Subject Matter
Claims 22 and 29 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen et al. (US 8,175,538) disclose a calibrating a wireless communication device in multi-input multi-output (MIMO) system.
Naguib et al. (US 9,118,111) teach calibration for a transmit chain of a device transmitting information to multiple devices over wireless links includes selecting from between phase and amplitude calibration determination techniques. 
Webster et al. (US 20060058022 A1) disclose systems and methods for calibrating transmission of an antenna array.
Hohne et al. (US 20100142590 A1) teach a method comprising selecting an available orthogonal spreading code from a set of orthogonal spreading codes that are used for separating overlapping radio transmissions in a spread spectrum multiple access communication system; spreading a predetermined sequence using the selected spreading code; transmitting the spread predetermined sequence as a calibrating radio transmission; detecting a calibration signal corresponding to the calibrating radio transmission; and using the detected calibration signal to modify subsequent radio transmissions within the spread spectrum multiple access communication system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOCHIEN B VUONG whose telephone number is (571)272-7902. The examiner can normally be reached 10:00-06:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOCHIEN B VUONG/Primary Examiner, Art Unit 2645